United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                  April 21, 2004

                                                            Charles R. Fulbruge III
                                                                    Clerk
                              No. 03-10854
                          Conference Calendar



UNITED STATES OF AMERICA,
                                      Plaintiff-Appellee,

versus

PAMELA O’GUINN,
                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:03-CR-39-ALL
                       --------------------

Before JOLLY, JONES, and SMITH, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Pamela

O’Guinn on direct appeal has filed a motion to withdraw and a

brief pursuant to Anders v. California, 386 U.S. 738, 744 (1967).

O’Guinn has not filed a response.     Our independent review of the

brief and the record discloses no nonfrivolous issue in this

direct appeal.    Accordingly, the motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.     See 5TH CIR. R. 42.2.



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.